DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “generally” in claim 1 is a relative term which renders the claim indefinite. The term “generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 4, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claims 2-3 and 5-16 are rejected due to their dependency on rejected claim 1 and 4.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-8, 11-12, and 14-16 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Park (US20110070040).
Regarding claim 1, Park teaches a cutting insert comprising a cutting insert body (100) with a central mounting section (1) and at least one cutting edge (See annotated Fig. 1 depicting the at least one cutting edge), wherein the cutting edge is wave-shaped and generally descending from an end section of the cutting edge towards a middle section of the cutting edge (See annotated Fig. 1 depicting the wave-shape of the cutting edge, and the cutting edge generally descending); wherein a chip guiding recess extending substantially along the at least one cutting edge is arranged between the cutting edge and the central mounting section (1) and a chip breaker element is arranged in the chip guiding recess (See annotated Fig. 1 depicting the chip guiding recess and chip breaker element), and wherein the chip breaker element comprises a first portion having a first width and a second portion having a second width (See annotated Fig. 3 depicting the chip breaker element, the first and second portion, and the first and second widths), wherein a transition (236) between the first portion and the second portion is formed as a step (See Fig. 4 depicting the transition). 


    PNG
    media_image1.png
    753
    884
    media_image1.png
    Greyscale

Annotated Fig. 1 of Park (US20110070040)



    PNG
    media_image2.png
    692
    831
    media_image2.png
    Greyscale

Annotated Fig. 3 of Park (US20110070040)
Regarding claim 4, Park teaches the cutting insert according to claim 1, wherein the step (236) comprises a substantially flat surface (See Fig. 4 depicting the step comprising a flat surface), especially wherein the surface is arranged in parallel to a top surface (1A) of the central mounting section (See Fig. 4 depicting the step arranged parallel to the top surface of the central mounting section).
Regarding claim 5, Park teaches the cutting insert according to claim 1, wherein the chip breaker element comprises a top surface (238) being substantially parallel to a top surface of the central mounting section (1A) (See annotated Fig. 4 depicting the chip breaker element and the top surface 238 as parallel to the top surface of the central mounting section).


    PNG
    media_image3.png
    390
    813
    media_image3.png
    Greyscale

Annotated Fig. 4 of Park (US20110070040)

Regarding claim 6, Park teaches the cutting insert according to claim 1, wherein the chip breaker element comprises a top surface (239) being inclined towards the central mounting section (See annotated Fig. 4 depicting the chip breaker element comprising a top surface 239 inclined toward the central mounting section).
Regarding claim 7, Park teaches the cutting insert according to claim 1, wherein the chip breaker element merges with the central mounting section (See annotated Fig. 4 depicting the chip breaker element merging with the central mounting section via surface 239).
Regarding claim 8, Park teaches the cutting insert according to claim 1, wherein the chip breaker element is separated from the central mounting section by a gap (239) (See annotated Fig. 1 depicting the chip breaker element as separated from the central mounting section by gap 239).
Regarding claim 11, Park teaches the cutting insert according to claim 1, characterized by an additional cutting edge (See annotated Fig. 1 depicting the additional cutting edge), wherein the cutting edge and the additional cutting edge form neighboring edges of a polygon and intersect in a corner portion of the cutting insert (See annotated Fig. 1 depicting the cutting edge and additional cutting edge forming neighboring edges of a polygon, and the corner portion.
Regarding claim 12, Park teaches the cutting insert according to claim 11, wherein the chip breaker element is arranged in the corner portion (See annotated Fig. 1 depicting the chip breaker element arranged in the corner portion).
Regarding claim 14, Park teaches the cutting insert according to claim 1, wherein the cutting insert is an indexable cutting insert (See Fig. 1 depicting the cutting insert as indexable).
Regarding claim 15, Park teaches the cutting insert according to claim 12, wherein the chip breaker element is arranged on an angle bisector of the cutting edge and the additional cutting edge (See annotated Fig. 1 depicting the chip breaker element arranged on an angle bisector).
Regarding claim 16, Park teaches the cutting insert of claim 4, wherein the surface (236) is arranged in parallel to a top surface of the central mounting section (See Fig. 4 depicting the surface arranged in parallel to a top surface of the central mounting section 1A).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US20110070040) in view of Paya (US5688081).
Regarding claims 2-3, Park teaches the cutting insert according to claim 1, wherein the cutting edge comprises a plurality of cutting edge segments being provided at different heights with respect to a top surface of the central mounting section (1) (See annotated Fig. 1 depicting the cutting edge segments being provided at different heights with respect to a top surface of the central mounting section), wherein the neighboring cutting edge segments are connected by non-linear connecting segments (See annotated Fig. 1 depicting the cutting edge segments and non-linear connecting segments), wherein the non-linear connecting segments tangentially merge into the neighboring cutting edge segments (See annotated Fig. 1 depicting the cutting edge segments and non-linear connecting segments). However, Park fails to specifically teach that the cutting edge segments are linear.
Paya teaches that the cutting edge segments are linear (See annotated Fig. 11 depicting the linear cutting edge segments).

    PNG
    media_image4.png
    416
    544
    media_image4.png
    Greyscale

Annotated Fig. 11 of Paya (US5688081)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting edge segments of Park to be linear, as taught by Paya. Doing so would match the cutting profile to the needs of the tool user.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US20110070040) in view of Schleinkofer (US20120198973).
Regarding claim 9, Park teaches the cutting insert according to claim 1. However, Park fails to specifically teach wherein a rake angle varies over the length of the cutting edge.
Schleinkofer teaches a rake angle varies over the length of the cutting edge (See paragraph 0013 and 0015 describing the rake angle of the cutting edge varying along the cutting edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting edge of Park to have a varying rake angle over the length of the cutting edge, as taught by Schleinkofer. Doing so would enhance the chip control during machining operations (See paragraph 0015) 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US20110070040) in view of Lagerberg (WO9939853).
Regarding claim 10, Park teaches the cutting insert according to claim 1. However, Park fails to specifically teach wherein a coolant channel is arranged adjacent to the chip guiding recess or within the chip guiding recess.
Lagerberg teaches a coolant channel is arranged adjacent to the chip guiding recess or within the chip guiding recess (See Fig. 5 depicting the coolant channel adjacent to or within the chip guiding recess).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting insert of Park to provide a coolant channel, as taught by Lagerberg. Doing so would enhance the cooling of chips and the cutting insert during machining processes (See Page 6, lines 29-32)

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (US20110070040) in view of Deguchi (US20180257146).
Regarding claim 13, Park teaches the cutting insert according to claim 1. However, Park fails to specifically teach wherein the cutting edge is rounded with a rounding radius, wherein a rounding radius at a wave peak of the wave-shaped cutting edge is bigger than a rounding radius at a wave base of the wave-shaped cutting edge.
Deguchi teaches wherein the main cutting edge is rounded with a rounding radius, wherein a rounding radius at the main cutting edge is bigger than a rounding radius at a secondary cutting edge (See paragraph 0049-0051 describing the honing decreases from the main cutting edge).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the cutting edge to have a honing, where the wave peak (main cutting edge) has a bigger honing than the wave base (secondary cutting edge), as taught by Deguchi. Modifying the peaks of the wave shaped cutting edge to have a bigger honing than the bases of the wave shaped cutting edge, just as Deguchi teaches the main cutting edge having a bigger honing than a secondary edge, would enhance the strength of the cutting edge at the main cutting portion of the cutting edge.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN SUN CHA/Examiner, Art Unit 3722                                                                                                                                                                                                        
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722